TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 17, 2021



                                     NO. 03-21-00032-CV


Appellants, John Roberts Austin I LP d/b/a Lexus of Austin and d/b/a Lexus of Lakeway,
Vicki Roberts, Abby Elizabeth Argo, Randy Phillip Hoff, Steven Derrick Walker, Michael
       Lee Cobb, and Edward Cooke// Cross-Appellant, Vijay Netaji, Appellants

                                                v.

 Appellee, Vijay Netaji//Cross-Appellees, John Roberts Austin I LP d/b/a Lexus of Austin
  and d/b/a Lexus of Lakeway, Vicki Roberts, Abby Elizabeth Argo, Randy Phillip Hoff,
        Steven Derrick Walker, Michael Lee Cobb, and Edward Cooke, Appellees




         APPEAL FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE BYRNE, JUSTICES TRIANA AND SMITH
                 DISMISSED -- OPINION BY JUSTICE TRIANA




This is an appeal from the district court’s December 21, 2020 final summary-judgment order.

Having reviewed the record, the Court agrees that this appeal should be consolidated into cause

number 03-21-00540-CV and that this cause should be dismissed.              Therefore, the Court

consolidates this cause, transfers all the records and filings in this cause number to cause number

03-21-00540-CV and dismisses cause number 03-21-00032-CV. The costs will be assessed on

the disposition of cause number 03-21-00540-CV.